Citation Nr: 0736472	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-35 084	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

(The Board will address the issues of entitlement to service 
connection for peripheral neuropathy of all extremities, to 
include as secondary to service-connected diabetes mellitus, 
type II or herbicides, entitlement to service connection for 
right leg cellulitis, to include as secondary to service-
connected diabetes mellitus, type II or herbicides, and 
entitlement to service connection for coronary artery disease 
with hypertension, to include as secondary to service-
connected diabetes mellitus, type II, or herbicides in a 
separate decision.)




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969, and from May 1969 to May 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO decision.  In 
December 2002, the RO denied claims of service connection for 
degenerative disc disease of the lumbar spine and PTSD.  

The Board notes that the December 2002 RO decision did not 
adjudicate the issue of whether new and material evidence has 
been received sufficient to reopen a claim of service 
connection for degenerative disc disease of the lumbar spine 
despite a prior final decision in the claim.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92. 

The Board concludes that new and material evidence in regards 
to the veteran's claim of service connection for degenerative 
disc disease has indeed been associated with the claims 
folder.  The veteran's claim of service connection for a back 
injury was denied by a November 1976 RO decision on the basis 
that no residual disability was noted on the veteran's last 
physical examination.  Since this decision was issued, 
additional medical evidence has been submitted reflecting 
that the veteran has degenerative joint disease with a 
history of a herniated disc.  See VA examination report, 
November 2002.  The Board will proceed to review the decision 
on the merits.  

In February 2005, a local hearing was held before a decision 
review officer at the St. Louis, Missouri RO.  A transcript 
of that proceeding has been associated with the claims 
folder.

The record reflects that the veteran also perfected an appeal 
on the issue of entitlement to an evaluation in excess of 20 
percent disabling for his service-connected diabetes 
mellitus, type II.  However, he withdrew this issue from 
appeal in a statement received in February 2005.  38 C.F.R. § 
20.204 (2007).  As such, this matter is no longer on appeal. 

The claim of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
is not shown by competent medical evidence to be 
etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

The veteran's degenerative disc disease of the lumbar spine 
was not incurred in or aggravated by active service.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in September 2002, November 2003, and August 
2005 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The September 2002, 
November 2003, and August 2005 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, and VA and 
private medical records are in the file.  The veteran has 
indicated that he is in receipt of Social Security 
Administration (SSA) benefits, and related records are on 
file.  All other records identified by the veteran have been 
obtained, to the extent possible.  VA has fulfilled its duty 
to assist.  

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a VA examination in November 2002 for his spine.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2007).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
veteran's DD 214 Forms do not reflect that he received any 
medals which are indicative of combat service.  In addition, 
the veteran does not claim that he injured his back during 
combat.

The veteran contends that he has a back disability as the 
result of his active duty service.  See Informal Hearing 
Presentation, October 2007.  Specifically, the veteran 
contends that he hurt his back in service as a result of a 
combination of lifting heavy boxes and being involved in two 
motorcycle accidents.  Id.

The veteran's service medical records contain evidence of 
general treatment after his 1966 inservice motorcycle 
accident.  See service medical records, August 1966.  
However, there is no indication in these records that he was 
treated for a back injury at this time.  Id.  In addition, no 
complaints, treatment, or diagnosis of a back injury can be 
found anywhere in the veteran's service medical records.  
There is no evidence of treatment for a second motorcycle 
accident in service.  The veteran's spine was marked as 
normal on his April 1975 separation examination report.  

In September 1976, the veteran's underwent VA dermatological 
and orthopedic examinations.  He reported that in 1966, he 
had a motorcycle accident and sustained a laceration of the 
right leg.  He said that in 1969 or 1970 he did some heavy 
lifting and injured his neck and lower back.  In February or 
March 1975, he said, he was in another motorcycle accident.  
He said he sustained injuries (in the 1975 accident) which 
included abrasions to his back.  He said the abrasions had 
all healed satisfactorily and he had no scars.  On 
dermatological examination, it was noted that he had no scars 
attributable to abrasions.  On orthopedic examination, no 
abnormalities, muscle spasms, tenderness, or limitation of 
motion were found upon objective examination of the veteran's 
lumbar spine.  The dermatology diagnosis was a history of 
abrasions on the back and hands secondary to a motorcycle 
accident (1975), no scars identified.  The orthopedic 
diagnosis was residuals of back and neck injuries, mild.

In April 1995, the veteran was involved in another motor 
vehicle accident.  See Orthopaedic Surgery at Washington 
University Medical Center treatment records, August 1995.  In 
private treatment records from August 1995, the veteran was 
diagnosed with degenerative disc disease with L4-5 disc 
herniation.  Id.     

The veteran underwent a second VA examination in November 
2002.  At this time, the veteran was diagnosed with 
degenerative joint disease with a history of a herniated 
disc.  After reviewing the veteran's claims folder and 
medical history, and noting the veteran's 1966 and 1995 
motorcycle accidents, the examiner found it not likely that 
the veteran's service-connected injury caused his current 
problems.

The Board acknowledges that the September 1976 VA 
examination, which was conducted about 1 1/2 years after the 
veteran was discharged from service, noted mild residuals of 
a back injury.  However, this examination also showed the 
veteran's spine to have no abnormalities or indication of a 
disability on objective evaluation, beyond the complaints of 
the veteran.  The mere recitation of a veteran's self-
reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  Again, it is noted that there are no signs of 
back problems during the veteran's periods of active duty.  
In fact, on separation examination, his spine was noted as 
clinically normal. While it is acknowledged that he was 
involved in a motorcycle accident during active duty, there 
were no identified back injuries. 

Therefore, the Board finds the November 2002 VA examination 
report to be more probative than the 1976 examination report.  
The 2002 VA examination report is based on a thorough 
examination of the veteran and a complete review of the 
entire claims folder to include his service medical records, 
and the examiner specifically noted the veteran's inservice 
motorcycle accident, the Board concludes that the opinion is 
adequate upon which to base a decision. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007); see also, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In the instant case, however, the most recent, and 
only, medical opinion of record directly addressing the 
etiology of the veteran's current back disability, in light 
of review of the entire claims folder, does not relate the 
veteran's current spine disability to his active duty 
service.  Thus, the veteran's claim of service connection for 
degenerative disc disease of the lumbar spine must fail.  See 
Hickson, supra. 

In addition, it should be noted that the veteran's claims 
folder is absent any treatment, diagnoses, or complaint of a 
back disability for approximately 20 years, until the mid 
1990s.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In regards to the veteran's assertions and testimony that his 
degenerative disc disease was caused by his active duty 
service, the veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, or undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation of a degenerative disc disease are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  It is notable that 
during the 1976 VA orthopedic examination, he identified 
having right leg residuals as a result of his 1966 inservice 
motorcycle accident; he did not identify having any residual 
back problems.  Notably, his service medical records do not 
show any back residuals as a result of a motorcycle accident.  
He also indicated that he was involved in a motorcycle 
accident in 1975 during active duty; there is, however, no 
corroborative evidence of such.  In this accident, the 
veteran related that he had abrasions.  On dermatological 
evaluation in 1976, abrasion residuals were not identified.  
Further, there are no current dermatological problems of the 
back which have been related to a disease or injury in 
service. 

In sum, given the lack of inservice back problems, the lack 
of continuity of symptomatology, and the probative 2002 VA 
examination opinion which discounts a link between current 
back problems and service, the Board finds that the 
preponderance of the evidence is against the claim.  The 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for degenerative disc disease of the 
lumbar spine must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.


REMAND

With regard to the veteran's claim for PTSD, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  Specifically, this issue 
must be remanded in order to attempt to obtain certain unit 
records from the United States Joint Services Records 
Research Center (JSRRC) (previously the U.S. Armed Services 
Center for Research of Unit Records (CRUR)) in an attempt to 
verify his claimed in-service stressors. 

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court reversed the Board's denial of a claim 
for service connection for PTSD on the basis of an 
unconfirmed in-service stressor, where the claimant in that 
case had submitted evidence that his unit was subjected to 
rocket attacks.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the veteran's own personal involvement, is not necessary. 
 See also, Suozzi v. Brown, 10 Vet. App. 307 (1997). Applying 
this holding to the instant case, it does not appear that 
sufficient effort was made to verify the veteran's purported 
stressors through official channels, to include research of 
his unit records.  

On an October 2002 PTSD questionnaire, the veteran indicated 
that he was a part of the 90th battalion stationed in Quin 
Nhon, Vietnam in the winter of 1966 and 1967 when an airfield 
base was attacked.  He also stated that his camp came under 
hostile fire in the fall of 1966.  In an April 2004 letter, 
the veteran described the following stressor events: 
witnessing caskets being loaded on an aircraft at Ton Son 
Nhut in September 1966; witnessing a "sapper" being shot 
alongside his ship in November 1966 at the Qui Nhon harbor in 
Vietnam; almost being shot in December 1966 by a soldier 
wildly shooting his weapon at Qui Nhon, Vietnam; having two 
men attempt to jump on the truck he was driving from Qui Nhon 
to Phu Tai in December 1966 or January 1967; the explosion of 
an ammunition dump in April or May of 1967; and witnessing 
many dead bodies after an attack in Qui Nhon in April or May 
of 1967.  At his February 2005 local hearing, the veteran 
clarified that he believed the attack at the airfield base in 
Quin Nhon occurred in December 1966 or January 1967, and that 
he was not actually present for the attack but witnessed the 
dead bodies and aftermath of the attack.  In addition, the 
veteran stated at this hearing that he was present at an 
attack in May, June, or July of 1967 in Phu Tai, Vietnam.  
The Board is unable to verify all of these alleged stressors 
due to insufficient information.  However, the Board believes 
that a unit records search could potentially corroborate 
evidence for the attack at the airfield base in Qui Nhon, 
Vietnam in December 1966 or January 1967, an attack in Qui 
Nhon in April or May of 1967, and an attack in Phu Tai, 
Vietnam in May, June, or July of 1967.  

If any stressor is verified, the veteran should be afforded 
another VA examination to determine whether he has PTSD 
related to a verified stressor. 

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a letter asking the JSRRC to 
provide any available information which 
might corroborate the veteran's alleged 
stressors.  Specifically, a request should 
be made to locate records of the 90th 
Battalion for documentation of an attack at 
the airfield base in Qui Nhon, Vietnam in 
December 1966 or January 1967, an attack in 
Qui Nhon in April or May of 1967, and an 
attack in May, June, or July of 1967 in Phu 
Tai, Vietnam. 

2.  If any service stressors are verified, 
the RO should schedule the veteran for a VA 
psychiatric examination.  The claims folder 
and a copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and he or 
she should accomplish any indicated special 
tests, studies or additional consultations.  
The examiner should indicate whether the 
veteran currently has PTSD.  If PTSD is 
diagnosed, an opinion should be advanced as 
to whether it is at least as likely as not 
that any PTSD is related to a verified 
stressor.  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility." Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale for any 
opinion expressed, with reference to 
supporting records, should be provided.

3.  In the event that the claim is not 
resolved to the satisfaction of the veteran, 
he should be provided a SSOC, which includes 
a summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


